Citation Nr: 1537268	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-04 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis, with breathing problems.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so whether the claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Miguel F. Eaton, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the Board's office in Washington, D.C.  A transcript of this proceeding is of record.  At that time, the Veteran submitted additional evidence and waived his right to have that evidence initially considered by the originating agency.

During the December 2014 hearing, the Veteran and his representative identified the claims the Veteran wished to pursue on appeal as the new and material claims for service connection for PTSD, a low back disorder, and sinusitis.  Although additional claims were certified to the Board, the Veteran indicated that he did not seek appellate review for any additional issues.  Thus, based on the Veteran's testimony, the only claims presently before the Board are those identified on the title page.

As for the PTSD claim, the Board acknowledges that the Veteran's medical records reflect additional psychiatric diagnoses, to include schizophrenia.  In this regard, the Veteran's previously sought to reopen a claim for service connection for a psychiatric disorder, other than PTSD, which was most recently denied in a November 2009 final Board decision.  His representative indicated during the December 2014 hearing that the new and material evidence claim presently on appeal was a claim to reopen both previously denied claims for service connection for PTSD and schizophrenia.  However, in a May 2015 letter, his representative informed the Board that the Veteran wished to proceed solely with the PTSD claim and did not wish to purse a claim to reopen the claim for service connection for schizophrenia.  The Board has limited its decision accordingly.

The record before the Board consists of the Veteran's paper claims files and electronic records included in Virtual VA and the Veterans Benefits Management System.

The reopened claim for service connection for PTSD is addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative provided written notice to VA that a withdrawal of the appeal as to the issue of whether new and material evidence has been received the reopen the claim of service connection for sinusitis, with breathing problems, is requested.

2.  In a November 2009 decision, the Board denied the claim of entitlement to service connection for PTSD and denied the application to reopen the previously denied claim for service connection for a low back disorder.  

3.  Evidence added to the record subsequent to the decision includes evidence that is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for PTSD and a low back disorder.  

4.  The Veteran's current low back disorder originated during his period of active duty service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A low back disorder with leg pain was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2015, the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw the appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to this issue, and the issue must be dismissed.

II.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to reopen the claims for service connection for PTSD and a low back disorder, and to substantiate the low back disorder claim.  Therefore, no further development is required before the Board decides these matters.

III.  Claims to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

In a November 2009 decision, the Board denied the claim of entitlement to service connection for PTSD and denied reopening the claim for service connection for a low back disorder.  Regarding the PTSD claim, the Board determined that the medical evidence failed to show a current diagnosis of the condition for VA purposes.  See 38 C.F.R. §§ 3.303, 4.125.  In denying reopening of the claim for service connection for a low back disorder, the Board determined that new and material evidence relating the Veteran's diagnosed low back disorder to service had not been received.  

The relevant evidence of record at the time of the November 2009 Board decision included the Veteran's service treatment records reflecting in-service treatment for low back symptomatology; post-service medical evidence reflecting a diagnosis of PTSD that did not meet the criteria for service connection for VA purposes; and VA medical evidence reflecting post-service diagnosis of chronic lumbar strain.

Evidence associated with the record since the November 2009 Board decision includes VA treatment records reflecting a diagnosis of PTSD for VA purposes in December 2011 and a December 2014 opinion from private examiner K.E., M.D., that relates the Veteran's chronic lumbosacral strain to his active service.  The Board finds that this medical evidence is not cumulative or redundant of the evidence of record at the time of the November 2009 Board decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claims for service connection for PTSD and a low back disorder.  Therefore, it is new and material, and reopening of the claims is in order.

 IV.  Service Connection for a Low Back Disorder

A.  General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



B.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran claims that his current low back disorder is related to injuries he sustained during service.  In this regard, service treatment records show that in October 1971, the Veteran reported having lower back pain that radiated down his right leg and was diagnosed with a muscle strain.  Additional records dated in January 1972 indicate further treatment for low back symptomatology, to include recurrent lumbar spams.  In February 1972, the Veteran was given a physical profile for lumbar myositis.  Subsequent service treatment records are negative for treatment or diagnosis of a low back disorder.

Post-service medical records reflect a current low back diagnosis of chronic lumbosacral strain, first diagnosed in 1977 and most recently in December 2014.  These records document the Veteran's reports of low back symptomatology beginning in approximately 1976, to include his report of experiencing back pain following a work-related injury in September 1976, a re-injury in July 1978, and after an April 1979 automobile accident.  He is shown to have additional back diagnoses, to include:  low back pain with emotional overlay in July 1977; biconcave deformity of lumbar vertebral bodies secondary to old injury and osteopenia on a November 1992 VA examination; lumbar spondylosis with degenerative disc disease in October 2005; and degenerative joint disease of the low back in June 2012.  

As the record reflects a currently diagnosed low back disorder, the question before the Board is whether the claimed condition is related to the Veteran's active service.

In this regard, the only medical opinion of record that addresses this question comes from a private orthopaedic surgeon, K.E., M.D., who reviewed the Veteran's medical records for the purpose of providing an opinion in this case.  In a December 2014 letter, the physician noted the Veteran's in-service diagnosis of a muscle strain following complaints of lower back pain with radiation to the right leg in October 1971, his additional complaints of radiating back pain in January 1972, the February 1972 in-service diagnosis of lumbar myositis, and his continued back problems documented in his post-service VA and private medical records.  Dr. K.E. opined that the Veteran's in-service back problems did not resolve prior to his separation from service, and explained that back injuries severe enough to yield radiating pain down the leg almost never completely resolve.  The physician further explained that most patients who experience a back injury will experience back pain in the future, although they can go for extend periods without pain or abnormal findings shown on medical imaging.  Dr. K.E. stated that the pain free periods do not necessarily indicate that the back injury has resolved, further explaining that once a patient has sustained a back injury, it usually takes less to trigger pain in the future.  

Dr. K.E.'s review of the Veteran's medical evidence indicated that the Veteran's in-service back injury in October 1971 did not resolve.  The physician stated that the Veteran's initial symptoms of back pain and radiating pain down his leg were suggestive of a potentially significant injury, one the physician stated likely went beyond a mild strain.  In further support of this conclusion, Dr. K.E. highlighted that the Veteran's back pain recurred while on active duty, which the physician stated suggests that the Veteran's initial injury was not the type to resolve, but rather would be something that the Veteran would have to deal with into the foreseeable future.  He stated that the Veteran's failure to note back pain at the time of his separation from service does not lead to the conclusion that his back problems had resolved.  The physician reiterated that it was common for patients with recurring back problems to go pain free for extended periods, as this is the nature of back injuries.  He also discussed how illegal drug use, as was the case with the Veteran during service, would have invariably reduced any pain, including back pain.  Dr. K.E. then determined that the Veteran's 1976 post-service work injury likely exacerbated the injury he incurred in service, concluding that the 1976 injury did not appear to be the origin of his continued back problems.  The physician ultimately opined that the Veteran's chronic lumbosacral strain with leg pain is connected to his active service.  

Resolving all doubt in favor of the Veteran, the Board finds that the evidence of record supports the grant of service connection for the Veteran's current low back disorder.

The medical evidence confirms that the Veteran has a current low back disorder, variously diagnosed and manifested by back pain that radiates to his leg.  Although the Board acknowledges inconsistencies with the Veteran's reports regarding the onset of his current back symptomatology and his post-service back injuries, the Board finds Dr. K.E.'s December 2014 opinion to be probative evidence that the Veteran's in-service lumbosacral strain did not resolve prior to his separation.  Dr. K.E. based his opinion on a review of the Veteran's pertinent medical records and provided detailed medical rationale to support his conclusion.  The private physician's favorable opinion relating the Veteran's current chronic lumbosacral strain to his in-service injury, at the very least, places the evidence in equipoise with that against the claim.  

Although further medical inquiries could be undertaken with a view towards more complete development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  As such, entitlement to service connection for a low back disorder is warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disorder is granted.

Service connection for a low back disorder is granted.


REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his reopened claim for service connection for PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran claims that he currently has PTSD due to his active service.  Specifically, he attributes the claimed disorder to incidents surrounding his enlistment into service, namely that he enlisted with a friend and was told that they would be stationed and/or deployed together under the "buddy-buddy program" but his friend was precluded from serving overseas because his brother died in Vietnam in 1968.  During the December 2014 hearing, the Veteran essentially testified that he was sent on a temporary duty assignment (TDY) to Guam and had difficulty adjusting because he was sent without his friend and was separated from his family.  He attributes his claimed PTSD to his problems adjusting to this overseas service.  The Veteran identified additional in-service stressors that reportedly occurred during his TDY service with a security police squadron.  (Notably, as discussed in the November 2009 decision, the Board has taken judicial notice of the circumstances surrounding these in-service stressors, which indicate that the claimed events did not occur.)  Although not confirmed by the Veteran's service records, he has also attributed his PTSD to unverified service in Vietnam.  

The current medical evidence does not clearly show whether the Veteran currently has a diagnosis of PTSD for VA compensation purposes that is based on a verified in-service stressor, namely his adjustment problems during his TDY service in Guam.  See 38 C.F.R. §§ 3.303, 4.125.  While a December 2011 VA treatment record reflects a PTSD diagnosis in accordance with the DSM-IV, subsequent records reflect a March 2012 diagnosis of sub-threshold PTSD.  Moreover, following a mental health assessment in June 2013, a VA examiner commented that the Veteran does not currently have PTSD, but also noted that the Veteran appeared confused and demonstrated questionable understanding of the tests given to him.  Given the uncertainty regarding the nature of the Veteran's claimed psychiatric disorder, a new VA examination is needed in this case.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate action to associate with the evidence of record any outstanding VA records and private medical records identified by the Veteran as pertinent to the remaining claim on appeal.

2.  Then, the Veteran should be provided a VA examination by a psychiatrist or psychologist to determine whether he has PTSD due to a verified stressor.  All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state whether PTSD due to a verified stressor is currently present or has been present at any time during the pendency of the claim.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements, to include his statements regarding having difficulty adjusting during a TDY assignment to Guam from August 1972 to January 1973, due to his separation from his family and a friend who enlisted into service with the Veteran.  

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


